 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
            SHARLEEN SPRAGUE, Personal                      CASE NO. 14-5084 RJB
11          Representative of the Estate of JAMES
            OLSON, MARTHA P. LANGDON,                       ORDER GRANTING MOTION
12          Individually and as personal                    FOR LEAVE TO AMEND
            representative of WAYNE V.                      COMPLAINT
13          LANGDON,
14                                Plaintiffs,
15                 v.
16          PFIZER, INC.,
17                                Defendant.

18

19          This matter comes before the Court on the Plaintiffs’ Motion for Leave to Amend the

20 Complaint. Dkt. 71. The Court has reviewed pleadings regarding the motion and the remaining

21 file and is fully advised.

22          The Plaintiffs now move to amend the Complaint to substitute Laurie J.V. Olson for

23 Sharleen Sprague in this matter because Ms. Olson is now the Personal Representative of the

24

     ORDER GRANTING MOTION FOR LEAVE TO
     AMEND COMPLAINT- 1
 1 Estate of James Olson. Dkt. 71. They also move to remove co-plaintiff Martha Langdon as

 2 Personal Representative of the Estate of Wayne Langdon, because her claims were fully

 3 dismissed by the stipulation of the parties. Id. The Plaintiffs filed a red-lined version of their

 4 proposed amended complaint. Dkt. 72, at 15-18. The Defendant did not file an objection.

 5          Under Fed. R. Civ. P. 15 (a)(2), “a party may amend its pleading only with the opposing

 6 party’s written consent or the court's leave. The court should freely give leave when justice so

 7 requires.” A motion to amend under Rule 15 (a)(2), “generally shall be denied only upon

 8 showing of bad faith, undue delay, futility, or undue prejudice to the opposing party.” Chudacoff

 9 v. University Medical Center of Southern Nevada, 649 F.3d 1143 (9th Cir. 2011).

10          There is no showing here of bad faith, undue delay, futility, or undue prejudice. The

11 Plaintiffs’ Motion for Leave to Amend the Complaint (Dkt. 71) should be granted. The Plaintiffs

12 should file a clean version of their amended complaint on or before March 6, 2019.

13          IT IS SO ORDERED.

14          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

15 to any party appearing pro se at said party’s last known address.

16          Dated this 15th day of February, 2019.

17

18                                         A
                                           ROBERT J. BRYAN
19
                                           United States District Judge
20

21

22

23

24

     ORDER GRANTING MOTION FOR LEAVE TO
     AMEND COMPLAINT- 2
